DETAILED ACTION
This action is in response to the amendment 04/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,737,162; (hereinafter Ito) in view of US Pub. No. 2016/0285250; (hereinafter Lee) and further in view of US Pub. No. 2014/0022680; (hereinafter Berggren).

Regarding claim 1, Ito [e.g. Fig. 4] discloses a direct current circuit breaker used in a self- commutated direct current power transmission system, the direct current circuit breaker comprising a high-speed circuit breaker [e.g. 6; col. 5, lines 15 - 19 recites “the time required by this small DC circuit breaker 6 to interrupt arcs of small currents is generally shorter than that by a larger DC circuit breaker”] and a low-speed circuit breaker [e.g. 1] that are connected in series, wherein the high-speed circuit breaker includes a high-speed circuit breaker [e.g. 6] interruption unit to interrupt, when a fault has occurred on a direct current line [e.g. 2], a DC current flowing through the direct current line [e.g. Abstract and col. 5, lines 52 – 59 recites “Once the arc currents have become smaller (have approached zero) due to the vibrations, the DC circuit breaker 6 can sufficiently interrupt the currents, and do so in a shorter time than the sole DC circuit breaker 1 due to its smaller arc time constant. That is, reducing the arc time (circuit breaking time) for currents enables the stroke and size of the circuit breaker to be reduced”], and a current limiting element [e.g. 5] connected in parallel with the high-speed circuit breaker interruption unit, the low-speed circuit breaker includes: a low-speed circuit breaker interruption unit [e.g. 1] to interrupt, when a fault has occurred on the direct current line, the DC current flowing through the direct current line [e.g. Abstract and col. 5, lines 52 – 59], a first interruption speed that is a time period required for the high-speed circuit breaker interruption unit to interrupt the DC current from a start of an opening operation is shorter than a second interruption speed that is a time period required for the low-speed circuit breaker interruption unit to interrupt the DC current from the start of the opening operation [e.g. col. 5, lines 15 - 19 recites “the time required by this small DC circuit breaker 6 to interrupt arcs of small currents is generally shorter than that by a larger DC circuit breaker”],.
Ito fails to explicitly disclose upon detecting the fault, the direct current circuit breaker instructs, at a first timing, the first circuit breaker interruption unit and the second circuit breaker interruption unit to open the high-speed circuit breaker interruption unit completes interruption of the direct current at a second timing that comes after the first timing at which the direct current circuit breaker instructs to open the high-speed circuit breaker interruption unit and the low-speed circuit breaker interruption unit, then, the low-speed circuit breaker interruption unit completes interruption of the direct current at a third timing, which comes after the second timing and at which the DC voltage is maintained at or greater than a predetermined voltage threshold needed for the system to continue operating.
Lee [e.g. Fig. 1] teaches upon detecting the fault, the direct current circuit breaker instructs, at a first timing, the first circuit breaker interruption unit [e.g. 3] and the second circuit breaker interruption unit [e.g. 11 / 12] to open [e.g. paragraphs 046 – 047 recites “closing and opening operations of the close/open switch 11, the protection switch 12, the commutate switch, and the semiconductor switch 13 are controlled according to control signals of a control unit (not shown). With respect to the breaking operation of the DC current breaker, according to a trip signal from the control unit, the close/open switch, the protection switch, and the commutate switch simultaneously start opening operations”]. Ito discloses a high speed circuit breaker and a slow circuit breaker. Lee teaches detecting a fault and instructing simultaneously to the circuit breakers connected in series to open, see above with respect to Lee’s paragraph 046 – 047. Applying this simultaneous instruction to the high speed circuit breaker and low speed circuit breaker of Ito, the combination will result in the claimed limitations of the high-speed circuit breaker interruption unit completes interruption of the direct current at a second timing that comes after the first timing at which the direct current circuit breaker instructs to open the high-speed circuit breaker interruption unit and the low-speed circuit breaker interruption unit, then, the low-speed circuit breaker interruption unit completes interruption of the direct current at a third timing, which comes after the second timing.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by upon detecting the fault, the direct current circuit breaker instructs, at a first timing, the first circuit breaker interruption unit and the second circuit breaker interruption unit to open the high-speed circuit breaker interruption unit completes interruption of the direct current at a second timing that comes after the first timing at which the direct current circuit breaker instructs to open the high-speed circuit breaker interruption unit and the low-speed circuit breaker interruption unit, then, the low-speed circuit breaker interruption unit completes interruption of the direct current at a third timing, which comes after the second timing as taught by Lee in order of being able to securing a desired breaking operation speed, paragraph 06.
Berggren [e.g. Fig. 4a] the DC voltage is maintained at or greater than a predetermined voltage threshold needed for the system to continue operating  [e.g. paragraphs 057-058 recites “The non-linear resistors 410 of the open section 400 set up a voltage which counteracts the flow of current through the non-linear resistors 410. The higher number of sections 400 that are opened, the smaller the current will be, with zero current as the extreme. By opening a suitable subset of the n series connected breaker sections 400, the counter voltage across the corresponding arrestors can be made smaller than the voltage required to break the current, but large enough to limit the current to a suitable level. However, as long as the current is only limited (rather than broken), the non-linear resistors 410 in the subset of open sections 400 will dissipate energy. The number n of sections 400 and the Switching Impulse Protection Level (SIPL) of each non-linear resistor 410 will determine the maximum voltage for which a current may be broken... On occurrence of a fault, the current limiters 205 will switch in non-linear resistors 410, to limit the current flowing through the current limiter 205 so that it falls below a certain level. As the current limiter 205 reduces the current by building up voltage across the non-linear resistors 410 of the open sections, the voltage at the side of the current limiter 205 will be maintained at a voltage close to the normal voltage, instead of dropping drastically”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by the DC voltage is maintained at or greater than a predetermined voltage threshold needed for the system to continue operating  as taught by Berggren in order of being able to adjust the current-limiting strength. 

Regarding claim 9, Ito fails to disclose wherein an impedance of the current limiting element is set at a value that enables, after the high-speed circuit breaker interruption unit has interrupted the DC current, a voltage applied to the current limiting element to be maintained at a predetermined voltage threshold or greater than the predetermined voltage threshold needed for the system to continue operating.
Berggren [e.g. Fig. 4a] teaches wherein an impedance of the current limiting element is set at a value that enables, after the high-speed circuit breaker interruption unit has interrupted the DC current, a voltage applied to the current limiting element to be maintained at a predetermined voltage threshold or greater than the predetermined voltage threshold needed for the system to continue operating [e.g. paragraphs 057-058 recites “The non-linear resistors 410 of the open section 400 set up a voltage which counteracts the flow of current through the non-linear resistors 410. The higher number of sections 400 that are opened, the smaller the current will be, with zero current as the extreme. By opening a suitable subset of the n series connected breaker sections 400, the counter voltage across the corresponding arrestors can be made smaller than the voltage required to break the current, but large enough to limit the current to a suitable level. However, as long as the current is only limited (rather than broken), the non-linear resistors 410 in the subset of open sections 400 will dissipate energy. The number n of sections 400 and the Switching Impulse Protection Level (SIPL) of each non-linear resistor 410 will determine the maximum voltage for which a current may be broken... On occurrence of a fault, the current limiters 205 will switch in non-linear resistors 410, to limit the current flowing through the current limiter 205 so that it falls below a certain level. As the current limiter 205 reduces the current by building up voltage across the non-linear resistors 410 of the open sections, the voltage at the side of the current limiter 205 will be maintained at a voltage close to the normal voltage, instead of dropping drastically”. Note: non-linear resistors (e.g. arrester) changes its impedance according to an applied voltage].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein an impedance of the current limiting element is set at a value that enables, after the high-speed circuit breaker interruption unit has interrupted the DC current, a voltage applied to the current limiting element to be maintained at a predetermined voltage threshold or greater than the predetermined voltage threshold needed for the system to continue operating as taught by Berggren in order of being able to adjust the current-limiting strength. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have wherein an impedance of the current limiting element is set at a value that enables, after the high-speed circuit breaker interruption unit has interrupted the DC current, a voltage applied to the current limiting element to be maintained at a predetermined voltage threshold or greater than the predetermined voltage threshold needed for the system to continue operating, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Ito discloses the low-speed circuit breaker and the high-speed circuit breaker, see rejection of claim 1 above.
Ito fails to disclose wherein the first breaker does not include a current limiting element having an impedance value which is the same as the impedance of the current limiting element included in the second circuit breaker.  
Lee teaches wherein the first circuit breaker [e.g. 11] does not include a current limiting element having an impedance value which is the same as the impedance of the current limiting element [e.g. 17] included in the second circuit breaker [e.g. 12 / 13].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the first breaker does not include a current limiting element having an impedance value which is the same as the impedance of the current limiting element included in the second circuit breaker as taught by Lee in order of being able to securing a desired breaking operation speed, paragraph 06.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee, Berggren and further in view of US Pub. No. 2012/0067849; (hereinafter Nazeri).

Regarding claim 3, Ito fails to disclose wherein the high-speed circuit breaker is a forced arc-extinguishing direct current circuit breaker.  
Nazeri teaches wherein the high-speed circuit breaker is a forced arc-extinguishing direct current circuit breaker [e.g. paragraph 07 recites “The electromagnetic force for displacing the arc into the arc-chute in a DC circuit breaker is in general a function of the current value”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker is a forced arc-extinguishing direct current circuit breaker as taught by Nazeri in order of being able to provide high efficiency, paragraph 011.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Fig. 4 in view of Lee, Berggren and further in view of Ito, Fig. 8.

Regarding claim 4, Ito, Fig.  4 fails to disclose wherein the low-speed circuit breaker is a self-excited vibration direct current circuit breaker.  
Ito [e.g. Fig. 8] teaches wherein the low-speed circuit breaker is a self-excited vibration direct current circuit breaker [e.g. col. 2, lines 25 – 30 recites “A reactor and a condenser which are connected in parallel to the DC circuit breaker for extending and vibrating arc currents for commutation generally play an important part in a self-excited commuting DC circuit breaking device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the low-speed circuit breaker is a self-excited vibration direct current circuit breaker as taught by Ito, Fig. 8 in order of being able to extinguish the breaking arc.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Lee, Berggren, Nazeri and further in view of US Patent No. 8,837,093; (hereinafter Panousis).

Regarding claim 5, Ito fails to disclose wherein the high-speed circuit breaker interruption unit is a vacuum circuit breaker.  
Panousis [e.g. Fig. 1] teaches wherein the high-speed circuit breaker interruption unit is a vacuum circuit breaker [e.g. col. 6, lines 12 – 24 recite, inter-alia, “the second switching element 2 may be a vacuum interrupter”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker interruption unit is a vacuum circuit breaker as taught by Panousis in order of being able to provide a good thermal interruption capability.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Fig. 4 in view of Lee, Berggren, Ito, Fig. 8 and further in view of Ito, Fig. 9

Regarding claim 6, Ito, Fig.  4 fails to disclose wherein the low-speed circuit breaker interruption unit is a gas circuit breaker.
Ito [e.g. Fig. 9] teaches wherein the low-speed circuit breaker interruption unit is a gas circuit breaker [e.g. col. 1, lines 26 – 34 recite “wherein the low-speed circuit breaker interruption unit is a gas circuit breaker”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the low-speed circuit breaker interruption unit is a gas circuit breaker as taught by Ito Fig. 9 in order of being able to extinguish the arc.

Claim(s) 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Lee, Berggren, and further in view of US Pub. No. 2016/0329179; (hereinafter Kim).
Regarding claim 7, Ito fails to disclose wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements.  
Kim [e.g. Fig. 2] teaches wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements [e.g. 130 and 140; paragraph 029 recites “Each of the first and second semiconductor switches 130 and 140 includes, for example, a power semiconductor switch…the power semiconductor switch may be implemented as… an Insulated Gate Bipolar Transistor (IGBT)”. Examiner note: It is well known in the art that IGBT switches have inherently a self-arc-extinguishing characteristic].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements as taught by Kim in order of being able to provide high voltage capability and low ON-resistance.

Regarding claim 8, Ito fails to disclose wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements with a mechanical switch.
Kim [e.g. Fig. 2] teaches wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements [e.g. 130 and 140] with a mechanical switch [e.g. 110; paragraph 029 recites “in the present invention, an L/C circuit 120 and a first semiconductor switch 130 are connected in series with the mechanical switch 110, and a second semiconductor switch 140 is connected in parallel with the first semiconductor switch 130…Each of the first and second semiconductor switches 130 and 140 includes, for example, a power semiconductor switch…the power semiconductor switch may be implemented as… an Insulated Gate Bipolar Transistor (IGBT)”. Examiner note: It is well known in the art that IGBT switches are self-arc-extinguishing].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the high-speed circuit breaker is a semiconductor circuit breaker configured by combining self-arc-extinguishing semiconductor elements with a mechanical switch as taught by Kim in order of being able to provide bi-directional fault protection.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Lee, Berggren and further in view of US Pub. No. 2009/0201617; (hereinafter Yamaguchi).

Regarding claim 11, Ito fails to discloses the low-speed circuit breaker and the high-speed circuit breaker.
Ito fails to disclose wherein the first circuit breaker is capable of withstanding a higher voltage compared to the second circuit breaker.
Yamaguchi [e.g. Fig. 11] teaches wherein the first circuit breaker [e.g. 16] is capable of withstanding a higher voltage [e.g. high withstand voltage breaking switch] compared to the second circuit breaker [e.g. 101 / 102; paragraph 123 recites “Referring to FIG. 11, the present exemplary embodiment corresponds to the configuration of FIG. 2 in which there is further provided a high pressure resistant breaking switch 16 connected in series with the series-connected high-speed mechanical switches 101 and 102”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ito by wherein the first circuit breaker is capable of withstanding a higher voltage compared to the second circuit breaker as taught by Yamaguchi in order of being able to reduce the current flowing through the circuit to zero.


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838